Review, under article 78 of the Civil Practice Act, of a determination made by the Board of Regents of the State of New York. Petitioner is a physician having an office and practicing his profession in Brooklyn. The board determined that petitioner performed an illegal operation to produce an abortion upon one Martha Goldfarb in March, 1944, and his license to practice medicine was suspended for one year by order dated May 21, 1947. Previous thereto petitioner had been tried upon the criminal charge in Kings County Court and acquitted. The determination should be confirmed. Determination confirmed, without costs. All concur. [See post, p. 1095.]